        Case: 1:19-cr-00023-JG Doc #: 13 Filed: 04/25/19 1 of 6. PageID #: 72




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:19CR23-001
                                                   )
                Plaintiff,                         )   JUDGE JAMES S. GWIN
                                                   )
        v.                                         )
                                                   )
 MIGUEL PINA-ROSALES,                              )   SENTENCING MEMORANDUM BY
                                                   )   UNITED STATES
                Defendant.                         )


                                       INTRODUCTION

       Defendant Miguel Pina-Rosales (“Pina-Rosales”) is awaiting sentencing for fraudulently

obtaining a U.S. passport with stolen identity information in a Rule 20 case from the Western

District of Washington. Pina-Rosales is a Mexican citizen who has multiple felony convictions

and arrests for drug distribution and gun-related offenses, as well as felony bench warrants from

two different states that have been outstanding for over a decade. He stole a U.S. citizen’s

identity and applied for a U.S. passport with the stolen identity—not once, but twice—to avoid

facing consequences of his crimes and remain in the county illegally. As a result, Pina-Rosales

has been charged with and convicted of passport fraud.

       Pina-Rosales’s offense conduct impeded the administration of justice, violated the

victim’s sense of security, and undermined the public’s confidence in the immigration system.

As such, the government respectfully requests that Pina-Rosales be sentenced to 12 months and a

day in custody, a mid-range guideline sentence. Because Pina-Rosales is likely to be transported

to local jurisdictions to face multiple pending felony charges and eventually deported to Mexico,

the government does not recommend supervised release.
       Case: 1:19-cr-00023-JG Doc #: 13 Filed: 04/25/19 2 of 6. PageID #: 73



                                       BACKGROUND

       Pina-Rosales is a 38-year-old Mexican citizen who first came to the United States when

he was 11. PSR ¶ 42. In 1997, at the age of 16, Pina-Rosales was convicted of possession of

marijuana with intent to distribute and was sentenced to one year in custody. PSR ¶ 29.

According to the police report, Pina-Rosales had more than 217.5 grams of marijuana in his

possession. PSR ¶ 29.

       In 2002, Pina-Rosales applied for and was granted a green card. PSR ¶ 12. Obtaining a

legal status did not stop him from committing more crimes, however. Later the same year, Pina-

Rosales was arrested for and convicted of possession of marijuana in Tulsa, Oklahoma. PSR ¶

30. In 2004, he was once again arrested and charged for possessing more than five pounds of

marijuana in Arlington, Texas. PSR ¶ 38.

       Also in 2004, while Pina-Rosales was in custody for the Texas marijuana case,

immigration officials discovered that he had concealed his 1997 marijuana distribution

conviction on his green card application. His green card was subsequently revoked and Pina-

Rosales deported to Mexico in 2004. PSR ¶ 12. The case was dismissed as a result.

       Pina-Rosales promptly came back to the United States, only to commit more crimes. In

2006, he was charged with possession of marijuana and possession of a firearm while in

commission of a felony in Tulsa, Oklahoma. PSR ¶ 39. According to the information filed in the

case, Pina-Rosales possessed marijuana with intent to distribute and had a loaded rifle with him.

PSR ¶ 39. In 2007, he was charged with possession of methamphetamine and forgery, this time

in Little Rock, Arkansas. PSR ¶ 40. Pina-Rosales was somehow released from custody in both

cases and quickly fled.




                                                2
        Case: 1:19-cr-00023-JG Doc #: 13 Filed: 04/25/19 3 of 6. PageID #: 74



       In 2012, Pina-Rosales stole identity information belonging to L.J.C.—a U.S. citizen and

Texas resident—including L.J.C.’s name, birth date, and social security number. Pina-Rosales,

residing in the State of Washington by now, used the stolen identity information to apply for and

successfully obtain a U.S. passport and other identity documents, such as Washington State’s

driver’s license, under L.J.C.’s name. PSR ¶ 6. From then, Pina-Rosales lived a life of an

impostor as L.J.C.

       Later in 2012, however, the true L.J.C. reported the identity theft to the Customs and

Border Patrol (CBP). CBP determined that the passport had been issued to an impostor and

flagged the passport for a further investigation. PSR ¶ 8.

       In March 2018, Pina-Rosales submitted another application for a U.S. passport under the

name of L.J.C. in Lakewood, Washington, claiming that his previous passport had been

destroyed in the washer and dryer. Because the previous passport issued under the name of

L.J.C. had been flagged, the State Department investigators investigated the case, and identified

the true identity of the passport applicant as Pina-Rosales. PSR ¶ 10. Pina-Rosales was

ultimately arrested at his residence in Chardon, Ohio, to which he had recently moved along with

his family. PSR ¶ 11. The case was subsequently transferred from the Western District of

Washington to the Northern District of Ohio pursuant to Rule 20.

                     UNITED STATE’S POSITION ON SENTENCING

I.     The Sentencing Guidelines

       The parties have agreed to the total offense level of 12, as calculated in the PSR. With

Pina-Rosales being Criminal History Category I, the corresponding guideline range is 10-16

months.




                                                 3
        Case: 1:19-cr-00023-JG Doc #: 13 Filed: 04/25/19 4 of 6. PageID #: 75



II.    Application of § 3553(a) Factors

       A.      Nature and Circumstances of the Offense and History and Characteristics of the
               Defendant

       Unlike many undocumented individuals who commit passport fraud simply to see family

members abroad, Pina-Rosales committed passport fraud—twice—to avoid facing consequences

of his crimes and live a life of an impostor. He repeatedly resorted to deception and lies—first on

his green card application, and later on his passport applications—to achieve his criminal goals,

with little regard or respect for the law. He was also successful in doing so. Using his fraudulent

passport and alternative identity, Pina-Rosales avoided facing felony charges in Arkansas and

Texas for over 10 years.

       A crime like this undermines the public’s confidence in our nation’s immigration system;

a rotten apple like Pina-Rosales besmirches millions of hard-working immigrants and their

families. Pina-Rosales’s crime also interfered with the due and effective administration of

justice, having helped him be a fugitive from justice over a decade. Lastly, it had a tangible

impact on the victim whose identity was stolen and sense of security threatened.

       B.      The Need to Afford Adequate Deterrence and to Promote Respect for the Law

       The proposed sentence will serve as both a specific and general deterrent. As for specific

deterrence, while in custody, Pina-Rosales will have time to reflect upon the choices he has

made, and will be reminded that lying to the government to achieve his criminal goals will be

met with consequences. As for general deterrence, the proposed sentence will place the public

on notice that the United States takes passport fraud seriously, and that offenders will be

prosecuted, especially when the underlying motive is a sinister one as in this case.

//

//



                                                 4
       Case: 1:19-cr-00023-JG Doc #: 13 Filed: 04/25/19 5 of 6. PageID #: 76



                                       CONCLUSION

       For reasons stated above, the government respectfully requests the Court to follow its

recommendation of 12 months and a day in custody.

                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney


                                            By:       /s/ Seungjae Lee
                                                      AUSA Seungjae Lee (WA: 43041)
                                                      Assistant U.S. Attorney
                                                      United States Court House
                                                      700 Stewart Street, Suite 5220
                                                      Seattle, Washington 98101-1271
                                                      (206) 553-8460
                                                      Seungjae.lee@usdoj.gov


                                                      /s/ Brad J. Beeson
                                                        AUSA Brad J. Beeson (IL: 6236690)
                                                        Assistant U.S. Attorney
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, Ohio 44113-1852
                                                        (216) 622-3850
                                                        (216) 522-2403 (facsimile)
                                                        brad.beeson@usdoj.gov




                                                  5
        Case: 1:19-cr-00023-JG Doc #: 13 Filed: 04/25/19 6 of 6. PageID #: 77



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of March 2019 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Brad J. Beeson
                                                       Brad J. Beeson
                                                       Assistant U.S. Attorney




                                                  6
